In equity. —
This bill was filed to enjoin a judgment recovered in Tennessee, upon the transcript of a record from the State of North Carolina.
The record of a recovery, made in any State in the Union, is certainlyprimâ facie evidence to the courts of every other State, that the party is entitled to receive that which was adjudged to him; and this presumption must always stand until, by proof, it is shown that such recovery was unjust. No proof of this description has been given on this occasion, therefore the bill is dismissed.